internal_revenue_service index number number release date cc dom corp - plr-113528-98 date parent subsidiary a b c date w date x this letter is in response to your requested ruling dated date the taxpayer submitted additional information on date and date the pertinent facts are summarized below prior to date w both parent and a were common parents of large consolidated groups b and c were wholly owned subsidiaries of parent parent and a each had a calendar_year on date w b merged into a in a reverse_triangular_merger that a represents qualified under sec_368 and sec_368 the taxpayer has represented that this merger did not constitute a reverse_acquisition within the meaning of sec_1_1502-75 immediately after the merger c merged into a in a transaction which a represents qualified under sec_368 after c merged into a the resultant corporation became known as subsidiary a and parent filed extensions for the filing of their respective federal consolidated income_tax returns plr-113528-98 a has requested a ruling as to the due_date of the a group’s final consolidated_return as per sec_1_1502-76 subsidiary formerly a will be included in parent’s consolidated_return for the portion of the year that it was a member sec_1_1502-76 further provides that a separate_return must be filed for the portion of the year that is not included in parent’s consolidated_return a separate_return for purposes of sec_1_1502-76 may also be a consolidated_return of a group other than parent therefore a must file two returns for one for the period of date through date w a’s final consolidated_return and a second for the period of date x the day after date w through date as subsidiary and as part of parent’s consolidated_return based on the information submitted and the representations set forth above and provided that parent timely files its consolidated_return for the year ending date we hold as follows a’s final consolidated_return as common parent of its affiliated_group is due on the due_date of the consolidated_return of parent including all extensions of time sec_1_1502-76 no opinion is expressed about the tax treatment of the transactions which led to this request under any provision of the code or regulations or about any conditions existing at the time of or effects resulting from this request that are not specifically covered by the above ruling this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that this document may not be used or cited as precedent each affected taxpayer must attach a copy of this letter to the federal_income_tax return for the applicable_taxable_year pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely yours assistant chief_counsel corporate by ken cohen senior technician reviewer branch
